DETAILED ACTION
In response to remarks filed on 3 October 2022
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 October 2022 has been entered.
Status of Claims
Claims 1-12, 16 and 17 are pending;
Claims 1 and 10 are currently amended;
Claims 2-9, 11 and 12 were previously presented;
Claims 13-15 are cancelled;
Claims 16 and 17 are new;
Claims 1-12, 16 and 17 are rejected herein.
Response to Arguments
Applicant’s arguments filed on 3 October 2022 have been fully considered and they moot since a new reference has been introduced to reject the claims. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 10, 11, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyadjieff (U.S. Patent No. 4,405,115).
As to Claim 1, Boyadjieff discloses a coupling system to be removably coupled to a jacket pile and a foundation pile, comprising: 
An upper fixation member (49) removably secured to the jacket pile (29) with an upper movable element (56), wherein the jacket pile (29) is held in a fixed position relative to the upper fixation member (49) when the upper fixation member is secured to the jacket pile
A lower fixation member (67) removably secured to the foundation pile (20) with a lower movable element (56a), wherein the foundation pile (20) is held in a fixed position relative to the lower fixation member (67) when the lower fixation member is secured to the foundation pile, and 
A lifting device (31) configured to move the upper (49) and lower (67) fixation members with respect to each other, wherein the coupling system is provided with at least one of a grout transfer line (Column 3, Lines 41-43. Grout is added so a grout transfer line is inherent), a cleaning device, a separating device and a measurement device, 
Wherein the grout transfer line (Column 3, Lines 41-43. Grout is added so a grout transfer line is inherent) is configured to guide grout from a grout supply to a space between a jacket pile and a foundation pile upon installing the jacket pile to the foundation pile, 
Wherein the cleaning device is configured to clean the inner and/or outer side of a foundation pile (The limitation in c indicates “at least one” and since the grout transfer line is present the cleaning device does not necessarily need to be present),
Wherein the separating device is configured to separate a jacket pile from a foundation pile upon de-installing the jacket pile with respect to the foundation pile (The limitation in c indicates “at least one” and since the grout transfer line is present the separating device does not necessarily need to be present), and 
Wherein the measurement device is configured to determine parameters of a jacket pile and/or a foundation pile (The limitation in c indicates “at least one” and since the grout transfer line is present the measurement device does not necessarily need to be present).
As to Claim 10, Boyadjieff discloses the invention of Claim 1 (Refer to Claim 1 discussion). Also discloses wherein the upper movable element and the lower fixation movable element comprise respective grippers (56, 56a) for clamping a jacket pile and a foundation pile, respectively.
As to Claim 11, Boyadjieff discloses the invention of Claim 10 (Refer to Claim 10 discussion). Boyadjieff also discloses wherein each of the grippers (56, 56a) has gripper arms and a pivot for rotating the gripper arms with respect to each other, wherein each of the grippers has a closed condition in which associated gripper arms form a ring-shape and an open condition in which the gripper arms are moved outwardly with respect to each other.  
As to Claim 16, Boyadjieff discloses a method for temporarily coupling a jacket pile and a foundation pile, comprising: 
Securing an upper fixation member (49) to the jacket pile (29), wherein the jacket pile is held in a fixed position relative to the upper fixation member when the upper fixation member is secured to the jacket pile (secured via 56), 
Securing a lower fixation member (67) to the foundation pile (20), wherein the foundation pile is held in a fixed position relative to the lower fixation member when the lower fixation member is secured to the foundation pile (secured via 56a), and 
Operating a lifting device (31) configured to move the upper (49) and lower (29) fixation members with respect to each other, 
Performing at least one of the following: 
Using a grout transfer line (Column 3, Lines 41-43. Grout is added so a grout transfer line is inherent) to guide grout from a grout supply to a space between a jacket pile and a foundation pile upon installing the jacket pile to the foundation pile, 
Clean the inner and/or outer side of a foundation pile with a cleaning device (The limitation indicates “at least one” and since the grout transfer line is present the cleaning device does not necessarily need to be present), 
Using a separating device to separate the jacket pile from the foundation pile upon de-installing the jacket pile with respect to the foundation pile (The limitation indicates “at least one” and since the grout transfer line is present the separating device does not necessarily need to be present), and 
Using a measurement device to determine parameters of a jacket pile and/or a foundation pile (The limitation indicates “at least one” and since the grout transfer line is present the measurement device does not necessarily need to be present), 
Removing the upper fixation member (49) from the jacket pile after the step of performing, and 
Removing the lower fixation member (67) to the foundation pile after the step of performing.  
As to Claim 17, Boyadjieff discloses the invention of Claim 16 (Refer to Claim 16 discussion). Boyadjieff also discloses wherein securing the upper fixation member to the jacket pile and removing the upper fixation member from the jacket pile comprises using an upper movable element (56), and wherein securing the lower fixation member to the foundation pile and removing the lower fixation member comprises using a lower movable element (56a).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyadjieff (U.S. Patent No. 4,405,115) alone.
As to Claim 2, Boyadjieff discloses the invention of Claim 1 (Refer to Claim 1 discussion). However, Boyadjieff does not explicitly disclose wherein the grout transfer line is located at one of the upper and lower fixation members. One of ordinary skill in the art would recognize that the placement of the grout transfer line is a matter of design choice. Therefore, before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to locate the grout transfer line at one of the upper and lower fixation members since it has been held that rearranging parts of an invention involves only routine skill in the art. 
As to Claim 3, Boyadjieff discloses the invention of Claim 1 (Refer to Claim 1 discussion). Boyadjieff also discloses wherein the grout transfer line has a discharge opening (22). However, Boyadjieff is silent about the discharge opening located between the upper and lower fixation members. One of ordinary skill in the art would recognize that the placement of the grout transfer line is a matter of design choice. Therefore, before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to locate the discharge opening between the upper and lower fixation members since it has been held that rearranging parts of an invention involves only routine skill in the art.
As to Claim 12, Boyadjieff discloses the invention of Claim 1 (Refer to Claim 1 discussion). However, Boyadjieff is silent about wherein at least one of the grout transfer line, the cleaning device, the separating device and the measurement device is removably coupled to at least one of the upper and lower fixation members. One of ordinary skill in the art would recognize that the placement of the grout transfer line is a matter of design choice. Therefore, before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to removably couple the grout transfer line to at least one of the upper and lower fixation members since it has been held that rearranging parts of an invention involves only routine skill in the art.
Claims 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyadjieff (U.S. Patent No. 4,405,115) in view of Guild (U.S. Patent No. 2,728,138).
As to Claim 4, Boyadjieff discloses the invention of Claim 1 (Refer to Claim 1 discussion). However, Zhu is silent about wherein the separating device comprises a cutting device configured to cut at least one of a jacket pile and a foundation pile upon de-installing the jacket pile with respect to the foundation pile. Guild discloses a separating device comprising a cutting device (#39) configured to cut at least one of a jacket pile and a foundation pile upon de-installing the jacket pile with respect to the foundation pile. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a separating device comprising a cutting device configured to cut at least one of a jacket pile and a foundation pile upon de-installing the jacket pile with respect to the foundation pile. The motivation would have been to reduce the length of the pile when needed.
As to Claim 5, Boyadjieff discloses the invention of Claim 4 (Refer to Claim 4 discussion). Boyadjieff also discloses wherein the cutting device is mounted to at least one of the upper (Guild: #17) and lower (Guild: #22) fixation members.  
As to Claim 6, Boyadjieff discloses the invention of Claim 4 (Refer to Claim 4 discussion). Boyadjieff also discloses wherein the cutting device (Guild: #39) is rotatable with respect to the fixation members about an axis of rotation which is directed upwardly when the fixation members are located above each other.  
As to Claim 7, Boyadjieff discloses the invention of Claim 6 (Refer to Claim 6 discussion). Boyadjieff also discloses wherein one of the upper and lower fixation members (Guild: #17, #22) comprises a circular guide along which the cutting device is drivable.  
As to Claim 8, Boyadjieff discloses the invention of Claim 6 (Refer to Claim 6 discussion). Boyadjieff also discloses wherein the cutting device is located between the upper and lower fixation members (Guild: #17, #22).  
As to Claim 9, Boyadjieff discloses the invention of Claim 6 (Refer to Claim 6 discussion). Boyadjieff also discloses wherein a lower side of the coupling system is provided with a tubular tapered element, which widens in a direction from the upper to the lower fixation member (Figure 4).  
Claims 1 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyadjieff (U.S. Patent No. 4,405,115) in view of Wu et al (China Patent Publication No. 106592556, Sgouros et al (China Patent Publication No. 1132535A) and Jung et al (W.I.P.O. International Publication No. 2014204308).
As to Claim 1, Boyadjieff discloses a coupling system to be removably coupled to a jacket pile and a foundation pile, comprising: 
An upper fixation member (49) removably secured to the jacket pile (29) with an upper movable element (56), wherein the jacket pile (29) is held in a fixed position relative to the upper fixation member (49) when the upper fixation member is secured to the jacket pile
A lower fixation member (67) removably secured to the foundation pile (20) with a lower movable element (56a), wherein the foundation pile (20) is held in a fixed position relative to the lower fixation member (67) when the lower fixation member is secured to the foundation pile, and 
A lifting device (31) configured to move the upper (49) and lower (67) fixation members with respect to each other, wherein the coupling system is provided with at least one of a grout transfer line (Column 3, Lines 41-43. Grout is added so a grout transfer line is inherent), a cleaning device, a separating device and a measurement device, 
Wherein the grout transfer line (Column 3, Lines 41-43. Grout is added so a grout transfer line is inherent) is configured to guide grout from a grout supply to a space between a jacket pile and a foundation pile upon installing the jacket pile to the foundation pile.
However, Boyadjieff is silent about a cleaning device configured to clean the inner and/or outer side of a foundation pile. Wu discloses a cleaning device (5) configured to clean the inner and/or outer side of a foundation pile. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a cleaning device configured to clean the inner and/or outer side of a foundation pile. The motivation would have been to remove debris.
Furthermore, Boyadjieff as modified (See above paragraph) is silent about a separating device configured to separate a jacket pile from a foundation pile upon de-installing the jacket pile with respect to the foundation pile. Sgouros discloses a separating device (70) configured to separate a jacket pile (20) from a foundation pile (22) upon de-installing the jacket pile with respect to the foundation pile. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a separating device configured to separate a jacket pile from a foundation pile upon de-installing the jacket pile with respect to the foundation pile. The motivation would have been to decouple the elements when necessary. 
Lastly, Boyadjieff as modified (See above paragraph) is silent about a measurement device configured to determine parameters of a jacket pile and/or a foundation pile. Jung as discloses a measurement device (218) configured to determine parameters of a jacket pile and/or a foundation pile.  Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a measurement device configured to determine parameters of a jacket pile and/or a foundation pile. The motivation would have been to monitor the elements during work. 
As to Claim 16, Boyadjieff discloses a method for temporarily coupling a jacket pile and a foundation pile, comprising: 
Securing an upper fixation member (49) to the jacket pile (29), wherein the jacket pile is held in a fixed position relative to the upper fixation member when the upper fixation member is secured to the jacket pile (secured via 56), 
Securing a lower fixation member (67) to the foundation pile (20), wherein the foundation pile is held in a fixed position relative to the lower fixation member when the lower fixation member is secured to the foundation pile (secured via 56a), and 
Operating a lifting device (31) configured to move the upper (49) and lower (29) fixation members with respect to each other, 
Performing at least one of the following: 
Using a grout transfer line (Column 3, Lines 41-43. Grout is added so a grout transfer line is inherent) to guide grout from a grout supply to a space between a jacket pile and a foundation pile upon installing the jacket pile to the foundation pile, 
Removing the upper fixation member (49) from the jacket pile after the step of performing, and 
Removing the lower fixation member (67) to the foundation pile after the step of performing.  
However, Boyadjieff is silent about clean the inner and/or outer side of a foundation pile with a cleaning device. Wu discloses a cleaning device (5) configured to clean the inner and/or outer side of a foundation pile. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to clean the inner and/or outer side of a foundation pile with a cleaning device. The motivation would have been to remove debris.
Furthermore, Boyadjieff as modified (See above paragraph) is silent about using a separating device to separate the jacket pile from the foundation pile upon de-installing the jacket pile with respect to the foundation pile. Sgouros discloses a separating device (70) configured to separate a jacket pile (20) from a foundation pile (22) upon de-installing the jacket pile with respect to the foundation pile. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use a separating device to separate the jacket pile from the foundation pile upon de-installing the jacket pile with respect to the foundation pile. The motivation would have been to decouple the elements when necessary. 
Lastly, Boyadjieff as modified (See above paragraph) is silent about using a measurement device to determine parameters of a jacket pile and/or a foundation pile. Jung as discloses a measurement device (218) configured to determine parameters of a jacket pile and/or a foundation pile.  Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use a measurement device to determine parameters of a jacket pile and/or a foundation pile. The motivation would have been to monitor the elements during work. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678